DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The election with traverse of Group 1, claims 1-16 and the following species: specific HDAC inhibitor: chidamide; the specific NSAID: celecoxib; and the specific checkpoint inhibitor: anti-PD-1 antibody (as described in claim 11); the specific biguanide compound: metformin; the specific cancer or auto-immune disease: colorectal cancer, filed March 04, 2021 in response to the Office Action of December 03, 2020 is acknowledged.
Applicants traversed the restriction on the ground:
    PNG
    media_image1.png
    280
    662
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    108
    653
    media_image2.png
    Greyscale

Restriction request is withdrawn and Group I and II are joined for examination. 
As for species election requirement, applicant does not traverse.  The search will not be extended to other species until the elected species are allowable over the prior art.   Note MPEP 803.
	Claims 1-20 are examined as they read on the elected species.

Claim Objections
Claim 20 is objected to because of the following informalities:  the sentence is not complete.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13-15, 17-19 recite “combination” but it is not clear what the metes and bounds are for the term. Based on Materials and Methods of the specification, antibody (e.g. anti-PD-1 antibody) requires different administration method, compared with 
Claims 13-15, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 14 use a Markush format.  A correct use of the format is “or”, not “and” before the last Markush species in a sentence.  
Claims 14, 15, and 18 recite the term "about".  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 19 recites the limitation "the pharmaceutical combination" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 20 is rejected because it is dependent on claim 19.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-3, 5-12, 14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette (Bissonnette et al., US 2017/0327582 A1, Publication Date: 2017-11-16), and further in view of North (North, The Annals of Pharmacotherapy, 35, 1638-1643, Publication Date: December 2001), and Tannock (The Basic Science of Oncology, Chapter 19, edited by Tannock and Hill, Publication Year: 1992).
Claim1 is drawn to a method of removing immune suppression in a tumor microenvironment or stimulating an immune system against cancer cells, comprising administering to a subject a combination of an HDAC inhibitor and an NSAID in combination with an immune checkpoint inhibitor. 
Claim 18 is a pharmaceutical combination comprising an HDAC inhibitor, an NSAID and an immune checkpoint inhibitor.
Bissonnette teaches that a significant number of tumors are either resistant or become refractory to immunotherapy ([0003]).
Bissonnette teaches a method of stimulating an immune system against cancer cells: enhancing the activity of a natural killer or cytotoxic T-cell activity; enhancing antibody-dependent cell-mediated cytotoxicity in a cancer patient ([0017], [0018]), with a combination includes a HDAC inhibitor, such as chidamide (elected species of HDAC inhibitor) and a checkpoint inhibitor e.g., a PD-1 inhibitor (elected species of checkpoint inhibitor) ([0004], [0007], claim 14).
Bissonnette teaches methods of treating colorectal cancer by administering a therapeutically effective amount of a combination of a HDAC inhibitor and an anti-PD-1 antibody, such as chidamide and nivolumab ([0166]).

Regarding claim 3, Bissonnette teaches that the pharmaceutical combination can be used to treat cancers, including non-small cell lung cancer (NSCLC), small cell lung cancer, melanoma, hepatocellular carcinoma, renal cell carcinoma, ovarian cancer, head and neck cancer, urothelial cancer, breast cancer, prostate cancer, glioblastoma, colorectal cancer (elected species of cancers), pancreatic cancer, lymphoma, leiomyosarcoma, liposarcoma, synovial sarcoma, or malignant peripheral sheath tumor (MPNST) ([0157]).
Regarding claim 5 and 8, Bissonnette teaches that chidamide (HBI-8000) inhibits cancer-associated Class I HDAC selected from one or more of HDAC1, HDAC2, or HDAC3 ([0200]).
Regarding claim 6 and 7, Bissonnette teaches that chidamide is a benzamide class of HDAC inhibitor (N-(2-amino-4- fluorophenyl)-4-[ [ [(2E)-1-oxo-3-(3-pyridinyl)-2-propen-1-yl]amino]methyl]benzamide) ([0007]).
Regarding claim 12, Bissonnette teaches that the PD-1 inhibitor is an antibody such as nivolumab, pidilizumab ([0009], [0010]).
Regarding claim 16, Bissonnette teaches that the pharmaceutical combination can include additional anti-cancer agents (active agents other than the PD-1 inhibitor or the HDAC inhibitor) ([0132]). 
However, Bissonnette does not teach an NSAID in the combination.

North teaches that an observation study following 76 patients with colorectal cancer reported that increased COX-2 activity correlated with a poorer prognosis related to advanced Dukes tumor staging and lower survival rates (page 1639, col. 1, para. 1).
North teaches that a safer alternative to traditional NSAID therapy may be the use of selective COX-2 inhibitors, such as celecoxib (page 1639, col. 1, para. 2).
North teaches that FDA granted accelerated approval of celecoxib as adjunctive therapy in familial adenomatous polyposis (FAP) (page 1641, col. 1, para. 2).
North teaches that decreasing the polyp burden, through selective COX-2 inhibitors such as celecoxib, should be beneficial to these patients as adjunctive therapy for treatment of colorectal cancer (Title, and Discussion).
Tannock teaches that it has become common practice to treat cancer patients with multiple anti-cancer agents to enhance the tumor response over that of the individual agents (page 352 col. 2, page 353 col. 1, page 357, col. 2 and Table 19.3). 
	It would have been prima facie at the time the invention was made to combine the treatment methods of colorectal cancer taught by Bissonnette and North because Tannock teaches that it is common practice to treat cancer patients with multiple anti-cancer agents to get an enhanced anti-tumor response. One of skill in the art would have been motivated to find the optimal treatment for cancers like colorectal cancer by combining the celecoxib taught by North with chidamide and anti-PD-1 antibody (such as nivolumab) taught by Bissonnette.  Given that the claimed compounds, e.g. chidamide, anti-PD-1 antibody, or celecoxib were known in the art for cancer treatment, 


Regarding claim 14, Bissonnette teaches that in the combination of anti-PD-1 inhibitor and HDAC inhibitor, includes anti-PD-1 antibody in an amount within the range between 1 mg to 2000 mg (an amount of about : 1 mg,  5 mg, 10 mg , 15 mg, 20 mg, 25 mg, 30 mg, 40 mg, 50 mg, 60 mg, 70 mg, 75 mg, 80 mg, 90 mg, 100 mg, 150 mg, 200 mg, 250 mg, 300 mg, 400 mg, 500 mg, 600 mg, 700 mg, 800 mg, 900 mg, 1000 mg, 1100 mg, 1200 mg, 1300 mg, 1400 mg, 1500 mg, 1600 mg, 1700 mg, 1800 mg, 1900 mg, 2000 mg) ([0123]); and HDAC inhibitor in an amount within the range between 1 mg to 200 mg (an amount of greater than about: 1 mg, 2 mg, 3 mg, 4 mg, 5 mg, 10 mg, 15 mg, 20 mg, 25 mg, 30 mg, 35 mg, 40 mg, 45 mg, 50 mg, 60 mg, 70 mg, 80 mg, 85 mg, 90 mg, 100 mg, 125 mg, 150 mg, 175 mg, or 200 mg) ([0101]).
North teaches that celecoxib is administered 100mg twice daily, or 400mg twice daily (page 1641, col. 1, para. 2).
It is noted that optimum suitable ranges may be obtained by routine experimentation, absent a showing of criticality or unexpected results. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A). Depends on the specific compound combinations, it would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to relate the teachings of Bissonnette and North to find the optimal amount for each compound in the .

Claims 4, 13, 15 and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette (Bissonnette et al., US 2017/0327582 A1, Publication Date: 2017-11-16), in view of North (North, The Annals of Pharmacotherapy, 35, 1638-1643, Publication Date: December 2001), and Tannock (The Basic Science of Oncology, Chapter 19, edited by Tannock and Hill, Publication Year: 1992), as applied to claims 1-3, 5-12, 14, 16-18, and further in view of Udono (Udono et al., US 2017/0231929 A1, Publication Date: 2017-08-17).
Claims 4, 13, 15 and 19 not rejected above recite an additional compound “biguanide”.
Note what Bissonnette, North, and Tannock teach above. Neither Bissonnette nor North, teaches a biguanide, such as metformin (elected species of biguanide). 
	However, Udono teaches that the immune exhaustion has been found in many cancer patients, that inhibition of the bonds of exhaustion molecules and ligands is important in cancer treatment ([0003]).
	Udono teaches that a biguanide antidiabetic drug such as metformin, phenformin and buformin can enhancing immune cell function ([0010.1]).
Udono teaches that excellent tumor inhibitory effects were observed in the tumors of the recipients received a combination of metformin and cancer vaccine (Example 7, Fig. 10)

Udono teaches an agent for suppressing progression, treating, preventing, and/or preventing recurrence of cancer, comprising, anti-PD-1 antibody, in combination with metformin, to treat cancers, including colorectal cancer ([0010.24], claims 12-22).
Udono further teaches that the biguanide antidiabetic drug selected from metformin, phenformin, and buformin may be administered in an amount of 1 to 5000 mg, preferably 10 to 4000 mg, more preferably about 50 to 3000 mg, particularly preferably about 100 to 2500 mg per day for an adult ([0055]).
Modified Bissonnette teaches a pharmaceutical combination of HDAC inhibitor, NSAID and anti-PD-1 inhibitor and a method to treat cancer (e.g. colorectal cancer) with the combination. It would have been prima facie at the time the invention was filed to combine the treatment methods and pharmaceutical combination taught by Bissonnette and Udono because Tannock teaches that it is common practice to treat cancer patients with multiple anti-cancer agents to get an enhanced anti-tumor response. One of skill in the art would have been motivated to find the optimal treatment for cancers like colorectal cancer by combining the metformin taught by Udono with chidamide and anti-PD-1 antibody (such as nivolumab) and celecoxib taught by Bissonnette, because metformin would enhance immune cell function and activity of anti-PD-1 antibody and reduce the immune exhaustion, as recognized by Udono ([0003]).  Given that the claimed compounds, e.g. chidamide, anti-PD-1 antibody, celecoxib, or metformin were known in the art for cancer treatment, one of skill in the art would have had a 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHENG LU/           Examiner, Art Unit 1642 


/MISOOK YU/           Supervisory Patent Examiner, Art Unit 1642